NO.    12-1 5-00135-CR          FILcU IN COURT OF APPEALS
                                                                        12th Court of Appeais District
                               IN    THE    COURT    OF    APPEA    S

                      TWELFTH        COURT    OF    APPEALS    DC

                                          TYLER,    TEXAS



IN RE: DONALD     ADKINS                                                 ORIGINAL      PROCEEDINGS
Relator



                 MOTION       TO    CORRECT    CAUSE/CASE          NUMBER OF
       PRIOR   FILING    OF;       "MOTION    FOR    LEAVE TO       FILE       CERTIFICATE
                               OF    INTERESTED       PERSONS".




      COMES NOW, Donald Adkins, Relator pro-se, to ask this

Honorable Court to correct by way of the clerk or, by any proper

way   by this Court the cause number of the prior filed document

mailed by Relator 26 th da,y of May 2015 (Motion for Leave to File
Certicficate of Interested Persons)... as follows - The prior

document hold in its above caption, case no. 12-15-00060-CR.

      The   document     cause/case          number       should    read       12-15-00135-CR.

      The   Relator     has    made       a minor   error     and       ask    this   Court    to

permit this correction and provide notice to the clerk of this

Court and this Relator of said correction it is so prayed.



Signed this 2nd day of June.
                                                              Res Dectfully           Submitted,


                                                              Donald Adkins,             Pro-"se
                                                              TDCJ-CID          No.1792685
                                                              Ramsey          One Unit
                                                              1100       FM   655
                                                              Rosharon, Texas 77583